 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made and entered into effective as of December 1, 2016 by and
between Exactus, Inc., a Nevada corporation, having an address of 4870 Sadler
Rd. Suite 300 Glen Allen VA 23060 ("Exactus"), and all of its subsidiaries,
affiliates, and related entities, and their successors and assigns
(collectively, the “Company”), and James R. Erickson (the “Executive”).
In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:
1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment in the
position of Chief Business Officer.
2. Term. The Executive’s employment hereunder shall commence effective as of
December 5, 2016 (the “Effective Date”) and shall continue until terminated on
the terms and conditions set forth herein (the “Term”). 3. Capacity and
Performance; Location.
(a) During the Term, the Executive shall serve as the Chief Business Officer of
the Company.
(b) During the Term, the Executive shall be employed by the Company on a
full-time basis, shall have all powers and duties consistent with his position,
subject to the direction and control of the Board and shall perform such other
duties and responsibilities on behalf of the Company as may reasonably be
designated from time to time by the Board. The Executive shall require the
approval of the Board to pursue or enter into any transaction or group of
related transactions that are not in the ordinary course of Executive’s
employment and would be material to the Company.
(c) During the Term, the Executive shall devote sufficient time and his best
efforts, business judgment, skill and knowledge to the advancement of the
business and interests of the Company and to the discharge of his duties and
responsibilities hereunder. The Executive shall comply with all written policies
of the Company in effect from time to time and shall observe and implement those
resolutions and directives of the Board as made or issued from time to time. The
Executive shall not engage in any other business activity or serve in any
industry, trade, professional, governmental or academic position during the Term
without the prior approval of the Board of Directors.
d) The Company’s principal business office is currently located in Richmond,
Virginia. The parties agree that the Executive may provisionally work , for a
period of nine (9) months, from an office at his current location in Long Beach,
California and that during this initial period, Executive shall travel to the
Company’s Virginia headquarters and other locations as is reasonably necessary
for the management of the Company’s business. At any time following this
provisional period, the Board may require Executive to move his residence to a
location no greater than thirty (30) miles from its principal business office
provided (a) the Board give no fewer than three (3) months advance written
notice of such requirement and (b) the Company shall compensate Executive for
Executive’s moving or relocation expenses to the extent the Board, at its sole
discretion, deems reasonable.
(e) Upon reasonable notice, the Executive shall be available to participate in
all meetings of the Board. The Company will reimburse the Executive for all
reasonable and customary travel and lodging expenses (e.g., hotel and meals), if
any, incurred in connection with such meetings and the Executive shall provide
the Company with reasonable documentation of such expenses.
4. Compensation and Benefits. As compensation for all services performed by the
Executive hereunder during the Term, Executive shall receive the following:
(a) Base Salary. During the Term, except during the Limited Salary Period, as
defined below, the Company shall pay the Executive a base salary at an initial
rate of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) per annum,
payable in accordance with the payroll practices of the Company for its
executives, but in no event less than once per month. Such base salary, as from
time to time increased, is hereafter referred to as the “Base Salary.”
 
-1-

 
 
(i) For an initial time from the date of this contract, the Executive shall be
paid an annual salary of One Hundred Twenty Five Thousand and No/100 Dollars
($125,000.00) (the “Limited Salary”). The Executive shall be paid the Limited
Salary beginning on the Effective Date and continuing until the Company has
brought in an aggregate of $5 million in financing, whether through the sale of
securities or otherwise (the “Limited Salary Period”). At the conclusion of the
Limited Salary Period, the Executive’s salary rate will change to the Base
Salary as defined in Section 4(a). The Limited Salary will be paid in accordance
with the payroll policies noted in Section 4(a).
 
(b) Bonus Compensation. During the Term, the Executive shall have the
opportunity to earn an annual performance bonus equal to up to 55% of the
Executive’s Limited Salary or Base Salary, based upon performance criteria set
by the Board in its sole discretion on an annual basis. The Board shall conduct
a performance review of the Executive at least once a year on or prior to
February 1 of each year, commencing in 2017. The Company may, from time to time,
pay such other bonus or bonuses to the Executive as the Board or a compensation
committee of the Board, in its sole discretion, deems appropriate. Any
performance or other discretionary bonus for which the Executive is eligible
under this Section shall not be earned by the Executive unless the Executive is
employed in good standing by the Company on the last date of the period with
respect to which the annual performance bonus has been awarded. Any bonus earned
by the Executive in accordance with the terms of this provision will be paid to
the Executive at such time as bonuses for the applicable period are regularly
paid to senior Executives of the Company; provided, however, in no event will
any annual performance bonus be paid later than February 28 of the applicable
calendar year.
 
(c) Stock Option. As soon as practicable following the Effective Date, the
Executive shall receive stock options to purchase 1,000,000 (one million) shares
of common stock of the Company, as applicable, at an exercise price per share
equal to the fair market value of such shares on the date of grant (the “Stock
Option”). The Stock Option will vest and become exercisable with respect to half
(50%) of the total number of shares for which options are awarded on December
31, 2017, or immediately upon the establishment of a stock option plan in 2017.
The other half (50%) of the shares (the “Remaining Shares”) shall vest monthly
on the first day of each subsequent month, commencing on January 1, 2018, at a
rate of 1/36 of the total number of Remaining Shares per month. Vesting will be
subject to acceleration as set forth in Sections 5 and 6 below.
The Stock Option shall be granted under the Company’s 2016 Stock Incentive Plan
(the “2016 Plan”) and pursuant to the terms of the Company’s standard form stock
option agreement approved by the Board.
(d) Vacations. During the Term, the Executive shall be entitled to five (5)
weeks of paid vacation per annum, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. Up to four (4) weeks of accrued and unused vacation time may be
carried over to the subsequent calendar year, subject to a maximum accrual cap
of ten (10) weeks.
(e) Insurance Coverage. During the Term, the Company shall provide Executive
with medical, dental, vision, life and disability insurance as follows: the
Company shall (i) pay premiums in accordance with the Company’s usual practices,
for all medical insurance, including heath, dental and vision coverage for
Executive and his immediate family, and (ii) provide, at its cost, disability
insurance with an annual benefit equal to 75% of the Executive’s Base Salary.
The Executive’s benefits contemplated by this Section 4(e) shall be subject to
the terms and conditions of each applicable policy, as may be in effect from
time to time at the discretion of the Board, and to the extent the terms of each
applicable policy contradict any provision hereof, the terms of the policy shall
control.
(f) Other Benefits. During the Term and subject to any contribution therefor
generally required of employees of the Company, the Executive shall be entitled
to participate in any and all other employee benefit plans from time to time in
effect for employees of the Company generally, except to the extent such plans
are in a category of benefit (including, without limitation, bonus compensation)
otherwise provided to the Executive. Such participation shall be subject to (i)
the terms of the applicable plan documents, (ii) generally applicable Company
policies and (iii) the discretion of the Board or any administrative or other
committee provided for in or contemplated by such plan. The Company may alter,
modify, add to or delete such “other employee benefit plans” at any time as it,
in its sole judgment, determines to be appropriate, without recourse by the
Executive.
 
-2-

 
 
(g) Executive Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Board
for senior executives of the Company, and to such reasonable substantiation and
documentation as may be specified by the Company from time to time. The
Executive shall use reasonable efforts to purchase airline tickets in advance or
otherwise take advantage of low-cost fares.
5. Termination of Employment. Executive’s employment hereunder may be terminated
as set forth below.
(a) Death. In the event of the Executive’s death during the Term, the
Executive’s employment hereunder shall immediately and automatically terminate.
In that event, the Company shall pay to the Executive’s designated beneficiary
or, if no beneficiary has been designated by the Executive, to his estate, any
earned and unpaid Initial Salary or Base Salary and/or bonus amount. The Company
shall have no further obligation or liability to the Executive or his estate.
Upon the Executive’s death all vested stock options will remain property of the
estate or designated beneficiary.
(b) Disability.
(i) The Company may terminate the Executive’s employment hereunder, upon thirty
(30) days’ notice to the Executive, in the event of the Executive’s Disability.
For the purpose of this Agreement, “Disability” shall mean any illness, injury,
accident or condition of either a physical or psychological nature that causes
Executive to be unable to perform the essential functions of his position
hereunder, with or without reasonable accommodation, for eighty (80) consecutive
days during any period of one-hundred eighty (180) calendar days.
(ii) The Board may designate another employee to act in the Executive’s place
during any period of Disability.
(iii) If any question shall arise as to whether during any period the Executive
has a Disability, the Executive may, and at the request of the Company shall,
submit to a medical examination by a physician selected by the Company to whom
the Executive or his duly appointed guardian, if any, has no reasonable
objection, to determine whether the Executive has a Disability, and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Executive. Nothing in this Section 5(b) shall be interpreted
contrary to any applicable and non-waivable legal requirements, if any, under
the Americans with Disabilities Act.
(c) Termination by the Company for Cause. The Company may immediately terminate
the Executive’s employment hereunder for Cause (as defined below) at any time
upon written notice to the Executive setting forth in reasonable detail the
nature of such Cause. The following, as determined by the Board in its
reasonable and good faith judgment, shall constitute Cause for termination: (i)
conviction or plea of nolo contendere in a court of law of (x) any felony or (y)
any misdemeanor involving dishonesty, breach of trust, misappropriation or
illegal narcotics; (ii) commission of any act involving theft, embezzlement,
fraud, intentional dishonesty or moral turpitude or that otherwise impairs the
reputation, goodwill or business of the Company; (iii) material breach of any of
the provisions of this Agreement or of any other agreement between the Executive
and the Company, or failure to perform the duties of the position in the
determination of the Board, which breach or failure is not cured within thirty
(30) days of notice to Executive or (iv) demonstration of gross negligence,
willful misconduct or dereliction of duty in the execution of Executive’s duties
under this Agreement or breach of his duty of loyalty to the Company that is
materially injurious to the Company. Upon the giving of notice of termination of
the Executive’s employment hereunder for Cause, the Company shall not have any
further obligation or liability to the Executive, other than for Initial Salary
or Base Salary or bonus earned and unpaid through the date of termination.
(d) By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon three (3) months’ advance
written notice.
(e) By the Executive without Good Reason. The Executive may terminate his
employment at any time upon at least three (3) months advance written notice to
the Company.
 
-3-

 
 
(f) By the Executive for Good Reason. The Executive may immediately terminate
his employment hereunder for Good Reason (as defined below) upon written notice
to the Company. “Good Reason” shall mean (i) material breach hereof by the
Company of its obligations under this Agreement not remedied by the Company
within thirty (30) days’ following written notice by the Executive to the
Company of such breach; (ii) diminution and material reduction in the
Executive’s authority or title within the Company by reason of actions taken by
or under the authority of the Board and without consent of the Executive (iii) a
“Change in Control” as defined in Section 6 hereof.
 
(g) Severance Benefits.
(i) In the event that the Company terminates the Executive’s employment without
Cause (as defined above) or the Executive terminates his employment for Good
Reason (as defined above), subject to the terms and conditions of this Section
5(g), then: (A) the Company will pay the Executive the Executive’s Initial
Salary or Base Salary (whichever is applicable) on a monthly basis (the
“Severance Payments”) , and will provide the continuation of the benefits set
forth in Section 4(e) and 4(f) (collectively with the Severance Payments, the
“Severance Benefits”), for a period of months following Executive’s termination
equal to the greater of (1) six (6) months or (2) the number of full months
between the Effective Date and Executive’s termination up to a maximum of twelve
(12) months (the “Severance Period”); and (B) any Stock Options that are subject
to vesting shall have vesting accelerated with respect to the number of shares
that would have vested during the Severance Period if Executive had remained
employed by the Company during such period (and any shares of capital stock of
the Company that are subject to a right of repurchase shall have such right of
repurchase lapse with respect to the number of shares that would have lapsed
during the Severance Period if Executive had remained employed by the Company
during such period).
(ii) The continuation of any group health plan benefits shall be to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with the cost of the regular employer portion of the premium for such
benefits paid by the Company.
(iii) The Executive’s right to receive Severance Benefits under Subsection
5(g)(i) is conditioned upon (x) the Executive’s prior execution and delivery to
the Company of a general release, in a form acceptable to and approved by the
Board at its sole discretion, of any and all claims and causes of action of the
Executive against the Company and its officers and directors, excepting only the
right to any compensation, benefits and/or reimbursable expenses due and unpaid
under Sections 4 and/or 5(g)(i) of this Agreement, and (y) the Executive’s
continued performance of those obligations hereunder that continue by their
express terms after the termination of his employment, including without
limitation those set forth in Sections 8, 9 and 10. Any Severance Benefits to be
paid hereunder shall be payable in accordance with the payroll practices of the
Company for its executives generally as in effect from time to time, and subject
to all required withholding of taxes.
6. Change in Control. If the Executive’s employment is terminated by the Company
without Cause, or by the Executive for Good Reason, in either event within six
(6) months following a Change in Control (as defined below), the Executive shall
receive those Severance Benefits provided in Section 5(g)(i) as if he were
terminated more than twelve months after the Effective Date, as well as any
pro-rated bonus portions which the Board, at its sole discretion, determines had
been earned by Executive, which Severance Benefits shall be subject to the terms
set forth in Section 5(g)(ii) and shall be in lieu of any benefits to which the
Executive is otherwise entitled pursuant to Section 5(g). “Change in Control”
means an event or occurrence set forth in any one or more of subsections (a)
through (c) below (including an event or occurrence that constitutes a Change in
Control under one of such subsections but is specifically exempted from another
such subsection):
(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (an “Acquiring Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Acquiring Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company or (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or
 
 
-4-

 
 
(b) any change in Company governance such that the Continuing Directors (as
defined below) do not constitute a majority of the Board (or, if applicable, the
Board of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (i) who was a
member of the Board on the date of the execution of this Agreement or (ii) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; or
 
(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively.
 
7. Effect of Termination. Upon termination of this Agreement and Executive’s
employment hereunder, all obligations and provisions of this Agreement shall
terminate except those which contemplate performance following termination,
including but not necessarily limited to all obligations and provisions in
Sections 8-11, and all obligations and provisions with respect to any accrued
and unpaid monetary obligations and vesting acceleration provisions and the
provisions of Section 8 through (and inclusive of) 23 hereof.
8. Confidential Information; Assignment of Inventions.
  (a) The Executive acknowledges that the Company and its Affiliates will
continually develop Confidential Information and Proprietary Information (as
defined below), that the Executive may develop Confidential Information and
Proprietary Information for the Company or its Affiliates, and that the
Executive may learn of Confidential Information and Proprietary Information
during the course of his employment with the Company. The Executive agrees that,
except as required for the proper performance of his duties for the Company, he
will not, directly or indirectly, use or disclose to any third party any
Confidential Information or Proprietary Information. The Executive understands
and agrees that this restriction will continue to apply after his employment
terminates, regardless of the reason for termination.
(b) The Executive agrees that all Confidential Information and Proprietary
Information, including, without limitation all work products, inventions
methods, processes, designs, software, apparatuses, compositions of matter,
procedures, improvements, property, data documentation, information or materials
that the business, jointly or separately prepared, conceived, discovered,
reduced to practice, developed or created during, in connection with, for the
purpose of, related to, or as a result of his employment with the Company,
and/or to which he has access as a result of his employment with the Company
(collectively, the “Inventions”) is and shall remain the sole and exclusive
property of the Company.
 
(c) The Executive by his signature on this Agreement unconditionally and
irrevocably transfers and assigns to the Company all rights, title and interest
in the Inventions (as defined above, including all patent, copyright, trade
secret and any other intellectual property rights therein) and will take any
steps and execute any further documentation from time to time reasonably
necessary to effect such assignment free of charge to the Company. The Executive
shall further execute, upon request, whether during, or after the termination
of, his employment with the Company, any and all applications for patents,
assignments and other papers, which the Company may deem necessary or
appropriate for securing such Inventions for the Company.
 
(d) Except as required for the proper performance of his duties, the Executive
shall not copy or duplicate any papers, documents, drawings, systems, data
bases, memoranda, notes, plans, records, reports files, data (including original
data), disks, electronic media etc. containing Confidential Information or
Proprietary Information (“Documents”) or remove any Documents, or copies
thereof, from Company premises. The Executive shall return to the Company
immediately after his employment terminates, and at such other times as may be
specified by the Company, all Documents and copies thereof and all other
property of the Company then in his possession or control.
 
 
-5-

 
 
9. Non-Competition Covenants. During the Term and for a period of one (1) year
from the date the Executive’s employment with the Company terminates (the
“Restricted Period”), and within the Restricted Territory (as defined below),
the Executive shall not, directly or indirectly through any other individual or
entity, whether as an owner, employee, director, partner, consultant, through
stock ownership, investment of capital, lending of money or property, render the
same or substantially similar management services to any individual, business or
enterprise that during the Restricted Period manufactures, develops or sells
diagnostic technologies that compete with the business or enterprises of the
Company , or any new business or enterprise which the Company during such
Restricted Period plans in good faith in the near future to commence which is
related to the Company’s then-existing businesses or enterprises and about which
the Executive became aware and/or gained Confidential Information or Proprietary
Information by way of his employment with the Company, including, without
limitation, the research and development of drug delivery technology for
diseases in which the Company has active research and development programs.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of shares in a publicly-traded corporation or
publicly-traded mutual fund or publicly-traded limited partnership in which the
Executive does not materially participate and in which the Executive’s ownership
interest is one percent (1%) or less. The Executive acknowledges and agrees that
the entire business of the Company is based upon technology and Proprietary
Information that has world-wide application, but that the Company primarily
conducts its business within the United States. Therefore, Executive
acknowledges and agrees that for the purposes of this Agreement, the “Restricted
Territory” shall mean anywhere within the United States.
10. Non-Solicitation Covenants. During the Restricted Period, the Executive
shall not, directly or indirectly through any other individual or entity,
whether on behalf of himself or anyone else: (a) solicit or accept orders from
any Customer of the Company for a product or service offered or sold by, or
competitive with a product or service offered or sold by, the Company within the
last twelve (12) months of the Term; (b) induce or attempt to induce any
Customer, or any current supplier, licensee, licensor or other individual or
entity in a business relationship with the Company to cease doing business with
the Company or in any way interfere with the relationship between that Customer,
supplier, licensee, licensor or other business relation and the Company; (c) use
for his benefit or disclose the name and/or preferences of any Customer, or
current supplier, licensee, licensor, or other business relation to any other
person; (d) solicit any of the Company’s employees to leave the employ of the
Company Group or hire anyone who is an employee of the Company or was such an
employee during the twelve (12) months preceding the proposed date of hire,
provided in either event that the Executive had contact with or gained
information regarding the employee by way of Executive’s employment with the
Company; or (e) induce or attempt to induce any employee of the Company to work
for, render services or provide advice to or supply Confidential Information or
Proprietary Information to any other person. During the Restricted Period, the
Executive shall not directly or indirectly assist or encourage any other person,
in carrying out any activity that would be prohibited by this Agreement were it
to be carried out by the Executive himself.
11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 8, 9 and 10 hereof. The
Executive acknowledges that the covenants contained in Sections 8, 9 and 10 are
reasonably necessary to protect the goodwill of the Company and its exclusive
property. The Executive further acknowledges and agrees that, were he to breach
any of the covenants contained in Sections 8, 9 or 10 hereof, the damage would
be irreparable. The Executive therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants, without having to post bond.
12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not subject to any
covenants against competition or similar covenants that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use any confidential or proprietary information of a third party without such
party’s consent.
 
-6-

 
 

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 13 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.
(b) “Confidential Information” means any and all information, inventions,
discoveries, ideas, writings, communications, research, engineering methods,
developments in chemistry, manufacturing information, practices, processes,
systems, technical and scientific information, formulae, designs, concepts,
products, trade secrets, projects, improvements and developments that relate to
the business of the Company or any Affiliate and are not generally known by
others, including but not limited to (i) products and services, technical data,
methods and processes, (ii) marketing activities and strategic plans, (iii)
financial information, costs and sources of supply, (iv) the identity and
special needs of customers and prospective customers and vendors and prospective
vendors, and (v) the people and organizations with whom the Company or any
Affiliate has or plans to have business relationships and those relationships.
Confidential Information also includes such information that the Company or any
Affiliate may receive or has received belonging to customers or others who do
business with the Company or any Affiliate and any publication or literary
creation of the business, developed in whole or in part while the Executive is
employed by the Company, in whatever form published the content of which, in
whole or in part, relates to the business of the Company or any Affiliate.
Confidential Information shall not include any information or materials that
Executive can prove by written evidence (i) is or becomes publicly known through
lawful means and without breach of this Agreement by Executive; (ii) was
rightfully in Executive’s possession or part of Executive’s general knowledge
prior to the Effective Date; or (iii) is disclosed to Executive without
confidential or proprietary restrictions by a third party who rightfully
possesses the information or materials without confidential or proprietary
restrictions.
(c) “Customer” means any person or entity that paid or engaged the Company for
products or services of any type within the two (2) years preceding the
Executive’s last date of employment with the Company, and with whom Executive
had contact or whose identity was learned in either case as a result of
Executive’s Employment with the Company.
(d) “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization.
(e) “Proprietary Information” means any and all intellectual property subject to
protection under applicable copyright, trademark, trade secret or patent laws if
such property is similar in any material respect with the products and services
offered by the Company or any Affiliate.
14. Withholding. All payments made under this Agreement shall be reduced by any
tax or other amounts required to be withheld under applicable law.
15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and shall assign its obligations under this Agreement without
the consent of the Executive in the event that the Company shall hereafter
effect a reorganization, or consolidate with or merge into any other Person, or
transfer all or substantially all of its properties or assets to any other
Person. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, and their respective successors, executors,
administrators, heirs and permitted assigns.
 
-7-

 
 

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall remain valid and enforceable to
the fullest extent permitted by law.
17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or by overnight courier or delivery service, or 3 business
days after being deposited in the States mail, postage prepaid, registered or
certified, and addressed to the business at his last known address on the books
of the Company or, in the case of the Company, at the Company’s principal place
of business, to the attention of the Chairman of the Board, or to such other
address as either party may specify by notice to the other actually received.
19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.
20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and an expressly authorized representative of
the Company.
21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
23. Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the Commonwealth of Virginia, without
regard to the conflict of laws principles thereof.
24. Tax Matters.
(a) In the event of an event constituting a change in the ownership or effective
control of Company or ownership of a substantial portion of the assets of
Company described in Code Section 280G(b)(2)(A)(i) (a “ 280G Transaction "),
Company shall cause its independent auditors or another person or entity
approved by the Company and Executive promptly to review all payments,
accelerations, distributions and benefits that have been made to or provided to,
and are to be made, or may be made, to or provided to, Executive under this
Agreement, the 2011 Plan and any other arrangements providing for payments or
benefits contingent on the occurrence of a 280G Transaction (irrespective of
whether such payments or benefits are then payable to Executive at that time),
and any other agreement or plan under which Executive may individually or
collectively benefit (collectively the “Original Payments"), to determine the
applicability of Code Section 4999 to Executive in connection with such event.
Company’s independent auditors or such other approved party will perform this
analysis in conformity with the foregoing provisions and will provide Executive
with a copy of their analysis and determination. Notwithstanding anything
contained in this Agreement to the contrary, to the extent that the Original
Payments would be subject to the excise tax imposed under Code Section 4999 (the
“Excise Tax"), the Original Payments shall be reduced (but not below zero) to
the extent necessary so that no Original Payment shall be subject to the Excise
Tax, but only if, by reason of such reduction, the net after-tax benefit
received by Executive shall exceed the net after-tax benefit received by him if
no such reduction was made. For purposes of this Agreement, “net after-tax
benefit" shall mean (a) the Original Payments which Executive receives or is
then entitled to receive from Company that would constitute “parachute payments"
within the meaning of Code Section 280G, less (b) the amount of all federal,
state and local income taxes payable with respect to the foregoing calculated at
the maximum marginal income tax rate for each year in which the foregoing shall
be paid to Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(c) the amount of the Excise Tax imposed with respect to the payments and
benefits described in (a) above. If a reduction is to occur pursuant to this
Section 24(a), the payments and benefits shall be reduced in the following
order: any cash severance to which Executive becomes entitled (starting with the
last payment due), then other cash amounts that are parachute payments (starting
with the last payment due), then any stock option awards that have exercise
prices higher than the then-fair market value price of the stock (based on the
latest vesting tranches), then restricted stock and restricted stock units based
on the latest awards scheduled to be distributed, and then other stock options
based on the latest vesting tranches. The fees and expenses of Company’s auditor
or any other party for services in connection with the determinations and
calculations contemplated by this provision will be borne by Company.
 
 
-8-

 
 
(b) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“ Code Section 409A ") and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
the Executive notifies the Company (with specificity as to the reason therefor)
that he believes that any provision of this Agreement (or of any award of any
compensation or benefits) would cause him to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company independently makes such determination, the Company shall, after
consultation with the Executive, to the extent legally permitted and to the
extent it is possible to timely reform the provision to avoid taxation under
Code Section 409A, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to both
the Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.
 
For purposes of the application of Treasury Regulation § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments will be deemed a
separate payment.
 
If the termination of employment giving rise to the severance benefits described
in Sections 5 or 6 is not a “separation from service" within the meaning of
Treasury Regulation § 1.409A-1(h)(1), then to the extent necessary to avoid the
imposition of any accelerated or additional tax under Code Section 409A, such
benefits will be deferred without interest until Executive’ experiences a
separation from service.
 
If at the time of Executive’s separation from service, (i) he is a specified
employee (within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable to Executive constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code Section
409A (the “ Delay Period "), then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first Executive day after such six-month period. To the extent that any benefits
to be provided during the Delay Period is considered deferred compensation under
Code Section 409A provided on account of a “separation from service," and such
benefits are not otherwise exempt from Code Section 409A, Executive shall pay
the cost of such benefits during the Delay Period, and the Company shall
reimburse Executive, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to Executive, the Company’s share of the
cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified herein.
 
To the extent an expense or in-kind benefit provided pursuant to this Agreement
constitutes a “deferral of compensation" within the meaning of Code Section 409A
(1) the expenses will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (2) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided in any other calendar year, (3) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
 
 
-9-

 
 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive and the Company, by its duly authorized representative, as of the
date first above written.
 
Executive:
 
Exactus, Inc.
 
/s/ James R. Erickson

By:  /s/ Philip Young                                    

 
James R. Erickson

Philip Young
Chairman and Chief Executive Officer

 

 
 
 
-10-
